DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        STEPHANIE CORREA,
                             Appellant,

                                    v.

         WESTBURY J CONDOMINIUM ASSOCIATION, INC.,
                         Appellee.

                              No. 4D20-2608

                         [February 24, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward     County;  John   Hurley,    Judge;    L.T.  Case     Nos.
062018CC001005AXXXNO and 062020AP020045AXCCCE.

  Stephanie Correa, Deerfield Beach, pro se.

  Michael D. Bogen of Bogen Law Group, P.A., Coral Springs, for
appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER, and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.